DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendment filed 1/25/2022. Currently, 6, 14, 27-52 of the claims have been canceled, claims 9-11 and 15-22 have been withdrawn and claims 1-5, 7-13, 15-26 and 53 are pending.
Claim Objections
Claims 15-22 are objected to because of the following informalities:  Claims 15-22 are withdrawn and should say so within parentheses.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-5, 7-8, 12-13, 23, 26 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Qin Mingxiao et al. (CN 105627793 hereinafter “Qin”) in view of Collins et al. (US Publication No.: 2014/0060504 hereinafter “Collins”).
With respect to claims 1, 13 and 53, Qin discloses a heat exchanger system (Fig. 1) comprising: a housing (201) comprising a lower wall (lower wall on 2012a), an upper wall (upper wall on 2011a) and a side wall extending therebetween (201), the housing defining a chamber (Chamber in 201) including a lower compartment (2012a), an upper compartment (compartment in 2011a) and a heat exchange compartment extending therebetween (where tubes are located), the upper compartment comprising an intake section and an outtake section (20111 and 20112); an upper perforated plate (202a) dividing the chamber into the upper compartment and the heat exchange compartment, the upper perforated plate comprising a plurality of intake holes located in the intake section and a plurality of outtake holes located in the outtake section (202a has holes for tubes in both 20111 and 20112); a lower perforated plate dividing the chamber into the lower compartment and the heat exchange compartment, the lower perforated plate (203a) comprising first and second holes (203a has multiple holes for the tubes); a plurality of flexible intake pipes (intake pipes 2016 and 2014. It is known that all material have some sort of elasticity and therefore meets the broad limitation of “flexible”) associated with the plurality of flexible intake holes of the upper perforated plate and with one of the first and second holes of the lower perforated plate (tubes connect 202a and 203a), the plurality of flexible intake pipes being configured for conveying a first fluid at a first temperature from the intake section of the upper compartment to the lower compartment (tubes 104 are capable of the intended use limitations), wherein each flexible intake pipe has a length and is flexible for an entirety of the length (The metal inlets have some degree of elasticity and therefore meet the limitation); a plurality of flexible outtake pipes associated with a plurality of outtake holes of the upper perforated plate and the other of the at least two holes of the lower perforated plate (tubes 204 connect holes in 202a and 203a and convey fluid to outlet 2017. It is known that all material have some sort of elasticity and therefore meets the broad limitation of “flexible”), the plurality of flexible outtake pipes being configured for conveying the first fluid from lower compartment to the outtake section of the upper compartment (tubes 204 connect holes in 202a and 203a and convey fluid to outlet 2017), wherein each flexible outtake pipes has a length and is flexible for an entirety of the length (The metal inlets have some degree of elasticity and therefore meet the limitation); an inlet defined in the at least one side wall and allowing the first fluid to enter the intake section of the upper compartment (inlet 2016 is on the side and in upper compartment 20111); an outlet defined in the at least one side wall and allowing the first fluid to exit the outtake portion of the upper compartment (Outlet 2017 in upper compartment in 20112); and a pair of openings defined in the at least one side wall for allowing a flow of a second fluid at a second temperature to travel in the heat exchange compartment, around each of the at least one intake pipe and at least one outtake pipe (Openings for 2014 and 2015 are for fluid around pipes 104 and 204). 
If it can be shown that Qin does not have flexible intake and outtake pipes, wherein each flexible intake and outtake pipe has a length and is flexible for an entirety of the length (as per claim 1) wherein the circular flexible pipes are corrugated pipe (as per claim 13) and wherein at least one of the plurality of flexible intake pipes and at least one of the plurality of flexible outtake pipes are corrugated (as per claim 53).
Collins teaches tubes that are corrugated along a length and flexible along that length (Para 0010-0011). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the pipes of Qin to be flexible as taught by Collins to aid in thermal expansion while reducing the mechanical stresses (Para 0010-0011).
With respect to claim 4, Qin and Collins teach the heat exchanger system of claim 1 as discussed above. Qin also discloses wherein the intake section and the outtake section of the upper compartment are defined by a divider (205).
With respect to claim 5, Qin and Collins teach the heat exchanger system of claim 4 as discussed above. Qin also discloses wherein the divider extends from the upper perforated plate to the upper wall of the housing (205 extends from 202a to the upper wall).
With respect to claim 7, Qin and Collins teach the heat exchanger system of claim 1 as discussed above. Qin also discloses wherein the lower compartment comprises a pair of deflector walls for redirecting the first fluid from the plurality of flexible intake pipes toward the plurality of flexible outtake pipes (Fig. 1, left and right side walls of 2012a redirect the fluid from 104 to 204).
With respect to claim 8, Qin and Collins teach the heat exchanger system of claim 1 as discussed above. Qin also discloses wherein the lower compartment comprises an orifice for expelling a condensation liquid generated during the operation of the heat exchanger system (Fig. 6, orifice 206 sends condensate to storage tank 40. Para 0076-0077).
With respect to claim 12, Qin and Collins teach the heat exchanger system of claim 1 as discussed above. Qin also discloses wherein at least one of the plurality of flexible intake pipes and at least one of the plurality of flexible outtake pipes is a circular pipe (104 and 204 are circular).
With respect to claim 23, Qin and Collins teach the heat exchanger system of claim 1 as discussed above. Qin also discloses wherein the pipe is made from a material selected from the group consisting of stainless steel, galvanized steel and aluminum (Para 0013, stainless steel).
With respect to claim 26, Qin and Collins teach the heat exchanger system of claim 1 as discussed above. Qin also discloses wherein the heat exchanger system comprises one of a current flow heat exchanger system and a counter-current flow heat exchanger system (Fig. 1, fluid flows from 2016 to 2017 and from 2014 to 2015 and is a current flow heat exchanger). 
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Qin Mingxiao et al. (CN 105627793 hereinafter “Qin”) in view of Collins et al. (US Publication No.: 2014/0060504 hereinafter “Collins”) and further in view of Cottingham (US Publication No.: 2001/0025700).
With respect to claims 2-3, Qin and Collins teach the heat exchanger system of claim 1 as discussed above. Qin does not disclose wherein the housing comprises a box-shaped housing (as per claim 2) wherein the box-shaped housing comprises the lower wall, the upper wall and four side walls extending therebetween (as per claim 3).
Cottingham teaches a box-shaped housing for a heat exchanger with four side walls and upper and lower walls (Fig. 2 and Para 0004). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the circular housing of Qin to be a box-shaped housing as taught by Cottingham since it is old and well known to replace a circular housing with a rectangular housing and the flat sides of a rectangular housing aids in installation.
Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Qin Mingxiao et al. (CN 105627793 hereinafter “Qin”) in view of Collins et al. (US Publication No.: 2014/0060504 hereinafter “Collins”) and further in view of Wetzel (US Publication No.: 2008/0250800).
With respect to claim 24-25, Qin and Collins teach the heat exchanger system of claim 1 as discussed above. Qin does not disclose wherein the first fluid is stale air and the second fluid is clean air (as per claim 24), wherein the stale air travels sequentially in the intake section, in at least one of the plurality of flexible intake pipes, the lower compartment, in at least one of the plurality of flexible outtake pipes, and the outtake section; while the clean air travels around the at least one the plurality of flexible intake pipes and the at least one the plurality of flexible outtake pipes in the heat exchange compartment (as per claim 25).
Wetzel teaches the intended use of having stale air and clean air as fluids within a heat exchanger (Para 0001, 0005-0007). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have used the heat exchanger of Qin with stale and fresh air as taught by Wetzel to aid in cleaning the air and to have a desired positive or negative pressure within a room (Para 0004).
Response to Arguments
Applicant's arguments filed 1/25/2022 have been fully considered but they are not persuasive. 
In response to applicant’s arguments towards the restriction, this has been made final and therefore the arguments may be submitted in a petition.
In response to applicant’s arguments (pages 4-6) that the reference does not teach a plurality of flexible intake and outtake pipes, wherein each flexible intake pipe and outtake pipe has a length and is flexible for an entirety of that length, the Examiner disagrees. Reference Qin has intake and outtake pipes that are made from metal. It is old and well known that any material has some degree of elastic recovery and can therefore meet the broad limitation of “flexible”. Further, the reference Collins teaches the broad limitation of flexible inlet or outlet tubes. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the inlet and outlet pipes would benefit from the corrugated pipe taught by Collins to aid in thermal expansion to limit mechanical stresses on the inlets and outlet of the heat exchanger. The Collins reference also teaches applicants limitation of “wherein each flexible intake pipe has a length and is flexible for an entirety of the length” since this limitation does not disclose the length is the entirety of the inlet or outlet, merely a length and is flexible for the entirety of that length. Therefore, the applicant’s arguments are unpersuasive and the rejection is maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE E ROJOHN III whose telephone number is (571)270-5431. The examiner can normally be reached 9:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571)272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLAIRE E ROJOHN III/Primary Examiner, Art Unit 3763